UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:June 30, 2012 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-03905 TRANSCAT, INC. (Exact name of registrant as specified in its charter) Ohio 16-0874418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Vantage Point Drive, Rochester, New York 14624 (Address of principal executive offices) (Zip Code) (585) 352-7777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [x] The number of shares of common stock, par value $0.50 per share, of the registrant outstanding as of August 6, 2012 was 7,409,652. Page(s) PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements: Statements of Operations for the First Quarter Ended June 30, 2012 and June 25, 2011 1 Statements of Comprehensive Income for the First Quarter Ended June 30, 2012 and June 25, 2011 2 Balance Sheets as of June 30, 2012 and March 31, 2012 3 Statements of Cash Flows for the First Quarter Ended June 30, 2012 and June 25, 2011 4 Statements of Shareholders’ Equity for the First Quarter Ended June 30, 2012 5 Notes to Consolidated Financial Statements 6-9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15-16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 6. Exhibits 16 SIGNATURES 17 INDEX TO EXHIBITS 18 PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS TRANSCAT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Amounts) (Unaudited) First Quarter Ended June 30, June 25, Product Sales $ $ Service Revenue Net Revenue Cost of Products Sold Cost of Services Sold Total Cost of Products and Services Sold Gross Profit Selling, Marketing and Warehouse Expenses Administrative Expenses Total Operating Expenses Operating Income Interest and Other Expense, net 47 45 Income Before Income Taxes Provision for Income Taxes Net Income $ $ Basic Earnings Per Share $ $ Average Shares Outstanding Diluted Earnings Per Share $ $ Average Shares Outstanding See accompanying notes to consolidated financial statements. 1 TRANSCAT, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands) (Unaudited) First Quarter Ended June 30, June 25, Net Income $ $ Other Comprehensive (Loss) Income: Currency Translation Adjustment (5
